DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/28/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Objections
Claim 6 is/are objected to because of the following informalities:  
Claim 6 recites the step “wherein the application comprises on of”. The claim should read “wherein the application comprises one or more of” in order to correct the minor typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OHTANI (US PGPUB No. 2009/0254917; Pub. Date: Oct. 8, 2009).
Regarding independent claim 1,
	OHTANI discloses a computing device comprises: a plurality of nodes, wherein a first node of the plurality of nodes operates in accordance with a computing device operation system (OS) and remaining nodes of the plurality of nodes operate in accordance with a custom OS, See FIG. 3A and Paragraph [0037], (Disclosing a method of managing a file system storing data. The method includes job server 10 connected to a plurality of compute nodes 30 through a control network 50.). See Paragraph [0106], (The job server comprises a series of I/O nodes having UNIX, Linux or other operating systems for managing functionality, i.e. a computing device operation OS.). See Paragraph [0177], (A size-reduced operation system is used for compute nodes and is specialized to only process data necessary for calculations, i.e. a plurality of nodes operating in accordance with a custom OS.).
wherein the first node includes a set of processing core resources, See FIG. 3A, (Job Server 10 comprises a plurality of I/O nodes and processing threads, i.e. processing core resources.).
wherein the remaining nodes include a plurality of sets of processing core resources, See FIG. 3A and Paragraph [0086], (Computing Node 30 comprises a plurality of components including a communication module, a job management daemon, user processes, an I/O request generation, and I/O node correlation table, a mounting module and a mount point correlation table, i.e. processing core resources.).
and wherein the plurality of sets of processing core resources process a plurality of sets of threads of an application; See FIG. 3A and Paragraph [0040], (Job Server 10 comprises an I/O node scheduler component 120 further comprising an I/O thread number controller.) See FIG. 3B and Paragraph [0080], (Wherein an I/O node 20 comprises I/O threads 205-1.) Therefore, a job server 10 having a plurality of I/O nodes comprises a plurality of sets of threads of an application.
a main memory divided into a computing device memory section and a custom memory section, See FIG. 3A and Paragraph [0037], (Job Server 10 includes a Job Scheduler 101, i.e. a main memory, comprising an I/O Node Scheduler 102 for managing I/O Node processing, i.e. computing device memory section. ).  See FIG. 3A and Paragraph [0060], (I/O Nodes 20 comprise a common process daemon 202, i.e. a custom memory section for managing threads & buffers.)
wherein a plurality of portions of the custom memory section is logically allocated as a plurality of buffers and wherein a thread of the plurality of sets of threads is assigned a buffer of the plurality of buffers; See FIG. 3B and Paragraph [0072]-[0075], (I/O nodes 20 comprise a plurality of buffers for fulfilling specific tasks including: communication buffer 202-4, communication buffer 203-2, i/o buffer securement module 204-4. These buffers are managed by I/O buffer management table 204-5.).
a memory access control module operable to coordinate access to the plurality of buffers by at least some of the plurality of sets of threads in accordance with the custom OS; See FIG. 3B and Paragraph [0069], (I/O Nodes comprise a common process daemon 202 for managing thread generation, i.e. a memory access control module. Common process daemon transmission threads comprise a communication buffer for receiving packets from the I/O daemon transmission thread and forward said packets to the compute nodes).
disk memory; See FIG. 3B, (I/O Nodes 20 are operatively coupled with File System 60. Note [0045] wherein the file system is prepared on a disk drive connected to the job server, i.e. the file system is disk memory.).
and a disk memory access control module operable to coordinate access to the disk memory in accordance with the computing device OS. See Paragraph [0045], (File system 60 comprises I/O node configuration files 102-5 that are read by the I/O node registration module and reflected in the I/O node management table 102-2, i.e. the configuration files coordinate access to memory in accordance with the job server operations.). Note [0106] that I/O nodes may implement UNIX, Linux or other operating systems, therefore the configuration files for I/O nodes coordinate access according to the I/O node's operating system.

Regarding dependent claim 2,
As discussed above with claim 1, OHTANI discloses all of the limitations.
	OHTANI further discloses the step wherein the memory access control module is further operable to: coordinate access to the computing device section of the main memory in accordance with the computing device OS. See Paragraph [0040], (I/O node configuration files of the file system are reflected in the I/O node management table 102-2 of the Job Scheduler, i.e. the computing device section of main memory.).
Regarding dependent claim 5,
As discussed above with claim 1, OHTANI discloses all of the limitations.
	OHTANI further discloses the step wherein the custom OS is a database operating system. See Paragraph [0177], (A size-reduced operation system is used for compute nodes and is specialized to only process data necessary for calculations, i.e. the custom OS for compute nodes.). See Paragraph [0082], (Compute nodes send I/O requests comprising system calls such as open, read and write operations to the file system which an I/O node mounts in response to said requests.). The examiner notes that a database is a type of file system. Specifically, the file system of OHTANI is used to store data, i.e. the file system is a database, therefore the custom OS of the compute nodes is used to communicate with databases, i.e. it is a database operating system.

Regarding dependent claim 6,
As discussed above with claim 1, OHTANI discloses all of the limitations.
	OHTANI further discloses the step wherein the application comprises on of: a bulk load application; a data storage application; and a query response application. See Paragraph [0082], (The I/O module performs system calls such as open, read and write operations on the file system which an I/O node mounts in response to an I/O request from a compute node, i.e. open, read and write operations on a file system correspond to data storage operations, i.e. the method of OHTANI is directed to a data storage applications.


Regarding dependent claim 7,
As discussed above with claim 1, OHTANI discloses all of the limitations.
	OHTANI further discloses the step wherein a processing core resource of the processing core resources includes one or more of: a network interface module; a memory interface module; a processing module; and a cache memory. See FIG. 3A and Paragraph [0030], (The plurality of compute nodes 30 are connected to a control network 50 and mutual connection network 40 which provides connections between I/O nodes and compute nodes, i.e. a network interface module.).

Regarding dependent claim 8,
	As discussed above with claim 1, OHTANI discloses all of the limitations.
	OHTANI further discloses the step wherein the disk memory comprises one or more of: solid state memory; disk drive memory; and non-volatile flash memory. See FIG. 3B, (I/O Nodes 20 are operatively coupled with File System 60. Note [0045] wherein the file system is prepared on a disk drive connected to the job server, i.e. disk drive memory.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHTANI (US PGPUB No. 2009/0254917; Pub. Date: Oct. 8, 2009) in view of Beer-gingold et al. (US PGPUB No. 2014/0204103; Pub. Date: Jul. 24, 2014).
Regarding dependent claim 3,
As discussed above with claim 2, OHTANI discloses all of the limitations.
OHTANI does not disclose the step wherein the memory access control module is further operable to: coordinate between the accessing of the computing device section and the accessing of the plurality of buffers.
Beer-gingold discloses the step wherein the memory access control module is further operable to: coordinate between the accessing of the computing device section and the accessing of the plurality of buffers. See Paragraph [0064], (Disclosing a method for task scheduling for a plurality of tasks and a plurality of processing units. The method includes a task scheduler controller unit of a tasks scheduling device capable of providing buffer availability information for the plurality of buffers, i.e. coordinating between a computing device section (the scheduler) and buffer access.).
OHTANI and Beer-gingold are analogous art because they are in the same field of endeavor, parallel processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of OHTANI to include the method of controlling buffers directly via a scheduler as disclosed by Beer-gingold. Doing so would allow a scheduler, such as the job scheduler of OHTANI, to obtain information about the state of the plurality of buffers and further schedule tasks to said buffers.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHTANI (US PGPUB No. 2009/0254917; Pub. Date: Oct. 8, 2009) in view of GONZALEZ-ALBERQUILLA et al. (US PGPUB No. 2016/0092235; Pub. Date: Mar. 31, 2016).
Regarding dependent claim 4,
As discussed above with claim 1, OHTANI discloses all of the limitations.
OHTANI does not disclose the step wherein the memory access control module is further operable to coordinate access to the plurality of buffers by one or more of: utilizing a thread-safe cross core lock free data flow function; utilizing an ordered buffer reuse function; utilizing an out of order input-output re-ordering function; and utilizing a deadlock free partitioning function.
GONZALEZ-ABLERQUILLA discloses the step wherein the memory access control module is further operable to coordinate access to the plurality of buffers by one or more of: utilizing a thread-safe cross core lock free data flow function; utilizing an ordered buffer reuse function; utilizing an out of order input-output re-ordering function; and utilizing a deadlock free partitioning function. See Paragraph [0024], (Disclosing a method of improving thread selection in a parallel processing system. The method includes an execution engine unit which implements out-of-order execution using reorder buffers and a retirement register file.). See Paragraph [0066], (A reorder buffer is utilized to return executed instructions back to the original program order after the instructions have finished execution in the out-of-order pipeline, i.e. an out of order input-output re-ordering function.).
OHTANI and GONZALEZ-ALBERQUILLA are analogous art because they are in the same field of endeavor, parallel processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of OHTANI to include the method of utilizing a reorder buffer to maintain an ordered list of execution instructions as disclosed by GONZALEZ-ALBERQUILLA. Doing so would allow the system to complete instructions in the same order they were dispatched as described in Paragraph [0066].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159               
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159